Citation Nr: 1008343	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  02-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic neck pain 
secondary to service-connected degenerative arthritis of the 
lumbar spine with degenerative disc disease.

2.  Entitlement to service connection for depression.

3.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine with degenerative disc disease, 
currently evaluated as 40 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied the benefits 
sought on appeal.  

In a March 2001 rating decision, the RO denied an increased 
rating for degenerative arthritis of the lumbar spine with 
degenerative disc disease and denied service connection for 
chronic neck pain secondary to service-connected degenerative 
arthritis of the lumbar spine with degenerative disc disease.  

In a January 2006 rating decision, the RO denied service 
connection for depression and TDIU.

In June 2007, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing at the RO.  A 
transcript is of record.

In November 2007, the Board remanded the above issues for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

In its November 2007 remand, the Board instructed the RO to 
secure medical records from the Dublin VA Medical Center, 
where the Veteran reported receiving regular treatment.

The RO secured and associated these records with the claims 
file.  Unfortunately, a review of these records finds that 
they are incomplete.

A March 19, 2009 notation in the Dublin VA medical records 
indicates that a compensation and pension examination was 
"completed."  Unfortunately, there is no indication as to 
what examination was conducted and no report is associated 
with the file.  As the VA examinations for the lumbar spine 
(July 2009) and depression (June 2009) are associated with 
the file, it appears there may be a missing examination 
report.  Therefore, the Board finds it necessary to determine 
whether an examination was conducted and, if so, secure the 
examination report and associate it with the file.

During a July 2009 VA compensation and pension examination, 
the Veteran indicated that he was awarded Social Security 
disability benefits apparently related to his service-
connected back disability.

The record thus reflects the Veteran is in receipt of Social 
Security Administration disability benefits.  Complete copies 
of the medical records upon which any disability decision was 
based, as well as any agency decision with the associated 
List of Exhibits, have not been made part of the claims file.  
VA's duty to assist extends to obtaining records from the 
Social Security Administration.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(c)(2).

The recent VA treatment records obtained include a December 
2008 record noting a diagnosis of degenerative arthritis of 
the cervical spine.  In light of the evidence, the Board 
finds that a VA examination to address the etiology of the 
claimed cervical spine disability is necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on the issues 
of entitlement to service connection for chronic neck pain 
secondary to service-connected degenerative arthritis of the 
lumbar spine with degenerative disc disease, entitlement to 
service connection for depression, entitlement to an 
increased rating for degenerative arthritis of the lumbar 
spine with degenerative disc disease, currently evaluated as 
40 percent disabling, and entitlement to TDIU.
 
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claims. Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain and associate 
with the claims file, copies of all 
VAMC Dublin outpatient records that are 
not currently of record, to include a 
report of a March 19, 2009 VA 
compensation and pension examination, 
if conducted.

2.	The RO/AMC should obtain the Veteran's 
Social Security Administration 
disability file, including any 
pertinent claim for benefits, the 
Social Security Administration 
decision, any List of Exhibits 
associated with the decision and copies 
of all of the medical records upon 
which any decision concerning the 
Veteran's entitlement to benefits was 
based. If a negative response if 
received from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.

3.	The Veteran should be afforded the 
appropriate VA examination regarding 
the claimed cervical spine disability.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by 
the examiner should be performed.  
Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner set forth all 
current diagnoses related to the 
cervical spine and whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that 
any currently diagnosed cervical spine 
disorder either (1) was caused or (2) 
permanently worsened as a result of the 
Veteran's service-connected lumbar 
spine disability.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.	After completion of the above and any 
additional development deemed necessary, 
to include any necessary examinations, 
the RO/AMC should review and readjudicate 
the claims.  See 38 C.F.R. § 4.2.  If any 
such action does not resolve the claims, 
the RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


